TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 17, 2019



                                      NO. 03-18-00219-CR


                                  Allison Scott Shaw, Appellant

                                                  v.

                                   The State of Texas, Appellee




         APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND SMITH
             MODIFIED AND, AS MODIFIED, AFFIRMED; AFFIRMED --
                        OPINION BY JUSTICE SMITH




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgments requiring reversal. However, there was error in the judgment for Count I that requires

correction. Therefore, the Court modifies the judgment of conviction for theft in Count I to

reflect that the “Statute for Offense” is “31.03(a), (e)(4)(D) / 12.425(c) Penal Code.” As so

modified, the trial court’s judgment of conviction for theft in Count I is affirmed; the trial court’s

judgment of conviction for tampering with physical evidence in Count III is affirmed. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.